1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   PAMELA DENISE PRINGLE,               No.   2:18-CV-02035 WBS KJN
13                Plaintiff,

14         v.

15   BRENT CARDALL, et al.,

16                Defendants.

17

18                              ----oo0oo----

19              After reviewing the parties’ Joint Status Report

20   (Docket No. 73), the court hereby vacates the Status (Pretrial

21   Scheduling) Conference scheduled for May 28, 2019, and makes the

22   following findings and orders without needing to consult with the

23   parties any further.

24   I.    SERVICE OF PROCESS

25              All defendants have been served.   No other service is

26   permitted except with leave of court, good cause having been

27   shown under Federal Rule of Civil Procedure 16(b).

28   II.   JOINDER OF PARTIES/AMENDMENTS TO PLEADINGS
                                      1
1             Plaintiff is contemplating amending her complaint to

2    remove defendants Amanda Gentry and Noel Barlow-Hust, to

3    eliminate the claim of civil rights conspiracy, and to remove the

4    Idaho defendants in their official capacities.       If all parties

5    agree to those amendments, they may be made by written

6    stipulation.   No further joinder of parties or amendment to

7    pleadings is permitted except with leave of court, good cause

8    having been shown under Federal Rule of Civil Procedure 16(b).

9    See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir.

10   1992).

11   III. JURISDICTION/VENUE

12            Subject matter jurisdiction is predicated upon federal

13   question jurisdiction under 28 U.S.C. §§ 1331 and 1343.

14   Plaintiff’s claims arise under 42 U.S.C. § 1983.        Plaintiff also

15   asserts state law claims.   Supplemental jurisdiction over these

16   state law claims is predicated upon 28 U.S.C. § 1367.

17            Plaintiff alleges that the court has personal

18   jurisdiction over the Idaho defendants because of the strength of

19   their contacts with the district vis-à-vis the allegations of the

20   First Amended Complaint.    The Idaho defendants deny that this
21   court has personal jurisdiction over them.       (Joint Status Report

22   at 5.)

23            Venue is disputed.    Plaintiff argues that venue is

24   proper in this district because two of the defendants reside in

25   the district and a substantial portion of the acts and/or

26   omissions giving rise to the causes of action in the complaint
27   occurred in the district.   (Id.)       The Idaho defendants contend

28   that the appropriate forum for this matter is the District of
                                         2
1    Idaho.   (Id.)

2    IV.   DISCOVERY

3                The parties shall serve the initial disclosures

4    required by Federal Rule of Civil Procedure 26(a)(1) by July 12,

5    2019.    They shall timely supplement those disclosures pursuant to

6    Rule 26(e).

7                The parties shall disclose any experts and produce

8    reports in accordance with Federal Rule of Civil Procedure

9    26(a)(2) by no later than November 22, 2019.    With regard to

10   expert testimony intended solely for rebuttal, those experts

11   shall be disclosed and reports produced in accordance with

12   Federal Rule of Civil Procedure 26(a)(2) on or before December

13   20, 2019.

14               All other discovery, including depositions for

15   preservation of testimony, is left open, save and except that it

16   shall be so conducted as to be completed by January 17, 2020.

17   The word “completed” means that all discovery shall have been

18   conducted so that all depositions have been taken and any

19   disputes relevant to discovery shall have been resolved by

20   appropriate order if necessary and, where discovery has been
21   ordered, the order has been obeyed.    All motions to compel

22   discovery must be noticed on the magistrate judge’s calendar in

23   accordance with the local rules of this court and so that such

24   motions may be heard (and any resulting orders obeyed) not later

25   than January 17, 2020.

26   V.    MOTION HEARING SCHEDULE
27               All motions, except motions for continuances, temporary

28   restraining orders, or other emergency applications, shall be
                                       3
1    filed on or before March 13, 2020.        All motions shall be noticed

2    for the next available hearing date.        Counsel are cautioned to

3    refer to the local rules regarding the requirements for noticing

4    and opposing such motions on the court’s regularly scheduled law

5    and motion calendar.

6    VI.   FINAL PRETRIAL CONFERENCE

7              The Final Pretrial Conference is set for May 26, 2020

8    at 1:30 p.m. in Courtroom No. 5.        The conference shall be

9    attended by at least one of the attorneys who will conduct the

10   trial for each of the parties and by any unrepresented parties.

11   Counsel for all parties are to be fully prepared for trial at the

12   time of the Pretrial Conference, with no matters remaining to be

13   accomplished except production of witnesses for oral testimony.

14   Counsel shall file separate pretrial statements, and are referred

15   to Local Rules 281 and 282 relating to the contents of and time

16   for filing those statements.      In addition to those subjects

17   listed in Local Rule 281(b), the parties are to provide the court

18   with: (1) a plain, concise statement which identifies every non-

19   discovery motion which has been made to the court, and its

20   resolution; (2) a list of the remaining claims as against each
21   defendant; and (3) the estimated number of trial days.

22             In providing the plain, concise statements of

23   undisputed facts and disputed factual issues contemplated by

24   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

25   that remain at issue, and any remaining affirmatively pled

26   defenses thereto.   If the case is to be tried to a jury, the
27   parties shall also prepare a succinct statement of the case,

28   which is appropriate for the court to read to the jury.
                                         4
1    VII.     TRIAL SETTING

2                 A jury trial is set for July 28, 2020 at 9:00 a.m.     The

3    plaintiff estimatess that the trial will last three (3) days.

4    VIII.     SETTLEMENT CONFERENCE

5                 A Settlement Conference will be set at the time of the

6    Pretrial Conference.     All parties should be prepared to advise

7    the court whether they will stipulate to the trial judge acting

8    as settlement judge and waive disqualification by virtue thereof.

9    Counsel are instructed to have a principal with full settlement

10   authority present at the Settlement Conference or to be fully

11   authorized to settle the matter on any terms.     At least seven

12   calendar days before the Settlement Conference counsel for each

13   party shall submit a confidential Settlement Conference Statement

14   for review by the settlement judge.     If the settlement judge is

15   not the trial judge, the Settlement Conference Statements shall

16   not be filed and will not otherwise be disclosed to the trial

17   judge.

18          IX.   MODIFICATIONS TO SCHEDULING ORDER

19                Any requests to modify the dates or terms of this

20   Scheduling Order, except requests to change the date of the
21   trial, may be heard and decided by the assigned Magistrate Judge.

22   All requests to change the trial date shall be heard and decided

23   only by the undersigned judge.

24   Dated:    May 23, 2019

25

26
27

28
                                        5
